Title: From George Washington to Alexander Hamilton, 27 April 1781
From: Washington, George
To: Hamilton, Alexander


                        
                            Dear Sir,
                            New Windsor 27th Apl 1781
                        
                        Your letter of this date has not a little embarrassed me—You must remember the ferment in the Pennsylvania
                            line the last Campaign occasioned by the appointment of Major McPhearson, and you know the uneasiness which at this moment
                            exists among the Eastern Officers on Account of the commands conferred upon Colo. Jemat and Major Galvan although it was the
                            result of absolute necessity of which i see vary little prospect from present appearances— Should circumstances admit of the formation of another advanced Corps it can be but small and must be composed almost entirely of Eastern troops, and to add to the
                            discontents of the Officers of those lines by the further appointment of an Officer of your Rank to the command of it or
                            in it, would, I am certain, involve me in a difficulty of a very disagreeable & delicate nature, and might perhaps
                            lead to consequences more serious than it is easy to imagine—While I adhere firmly to the right of making such
                            appointments as you request, I am at the same time obliged to reflect that it will not do to push that right too far, more
                            especially in a service like ours—and at a time so critical as the present.
                        I am convinced that no officer can with justice dispute your merit and abilities—The opposition heretofore
                            made has not been for want of those qualifications in the Gentlemen who are and have been the
                            objects of discontent—The Officers of the line contend, without having reference to particular persons, that it is a
                            hardship and reflection upon them to introduce Brevet Officers into commands (of some permanency) in which there are more
                            opportunities of distinguishing themselves than in the line of the Army at large—and with the men they have had the
                            trouble to discipline and prepare for the field.
                        My principal concern arises from an apprehension that you will impute my refusal of your request to other
                            motives than these I have expressed, but I beg you to be assured I am only influenced by the reasons which I have
                            mentioned. I am—Dr Sir Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    